DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101376168 A, cited by applicant) in view of Vandenberghe (EP 0891745 A2, cited by applicant), Ishihara (JP 2001-150444 A, cited by applicant), and Zheng (CN 202621875 U).
Re Claim 1. Li teaches device for manufacturing a mould element for moulding a tread by injection of pressurized aluminium (para. 25, intended use & preamble), characterized in that 
	Li teaches that that device is a metal mold (para. 22), but fails to specifically teach a steel counterform, wherein the counterform has an aluminium inlet channel arranged behind said counterform, and wherein the aluminium inlet channel is preceded by a cavity having a symmetrical shape and two arms, each of which terminates in a substantially circular space. 

	The invention of Vandenberghe encompasses tire mold. Vandenberghe teaches that the counterform (Fig. 3, item 7) is steel (para. 21).
	In view of Vandenberghe, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li to employ steel for the counterform; since using a well-known material for the counterform is within purview of one skill in the art.
 
The invention of Ishihara encompasses method for manufacturing a tire mold. Ishihara teach that the counterform (Fig. 2, item 6) has an aluminium inlet channel (an injection port) arranged behind said counterform.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li in view of Vandenberghe to arrange an aluminium inlet channel behind said counterform, since there are only two options to place an inlet (the die or the counterform), it is obvious to try and choose the best option. 

The invention of Zheng encompasses a die-casting die. Zheng teaches that the inlet channel is preceded by a cavity having a symmetrical shape and two arms (item 2), each of which terminates in a substantially circular space (item 5), to prevent trapped gas and oxide impurities from entering the cavity (abstract).
In view of Zheng, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li in view of Vandenberghe and Ishihara to employ a cavity having a symmetrical shape and two arms, each of which terminates in a substantially circular space; since Zheng teaches the advantage of using them, which is to prevent trapped gas and oxide impurities from entering the cavity (abstract).

Re Claim 4. The combination teaches that the depth of the slots is greater than 4 mm (Li, para. 13).  

Re Claim 5. The combination teaches that the depth of the slots is equal to or less than 25 mm (Li, para. 13).  

Re Claim 6. The combination teaches that the depth of the slots is equal to or less than 12 mm (Li, para. 13).  

Re Claim 7. The combination teaches that the depth of the slots is equal to or less than 8 mm (Li, para. 13).  

Re Claim 9. The combination teaches that the strips are made of steel (Li, para. 13).  

Re Claim 10. The combination teaches that the strips are straight (Li, Fig. 4).  

Re Claim 11. The combination fails to teach that the strips are curved. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li in view of Vandenberghe to employ curved strips to match the shape of a curved tire.
 
Re Claim 12. The combination teaches that the strips are corrugated (Li, Fig. 4).

Re Claims 19 and 20. Li additionally teaches that a clearance between the slot and the strip is 0.02-0.05 mm, but fails to specifically teach that the width of the slot is between: (re Claim 19) 102% and 150%; (re Claim 20) 105% and 120% of the thickness of the strip.  
	In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Li in view of Vandenberghe to employ the width of the slot to be between 102% and 150% or 105-120% of the thickness of the strip, so that the strip can be easily come out of the slot during demoulding but not fall out during casting.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/19/2022